        Case 2:18-cv-01399-GMN-GWF Document 22 Filed 11/06/18 Page 1 of 4



1 LIPSON, NEILSON, COLE, SELTZER & GARIN, P.C.
     JOSEPH P. GARIN, ESQ.
2 Nevada Bar No. 6653
     JESSICA A. GREEN, ESQ.
3 Nevada Bar No. 12383
     9900 Covington Cross Drive, Suite 120
4 Las Vegas, NV 89144
     Telephone: (702) 382-1500
5 Facsimile: (702) 382-1512
     jgarin@lipsonneilson.com
6 jgreen@lipsonneilson.com
7 SIMMONDS & NARITA LLP
     R. TRAVIS CAMPBELL (pro hac vice)
8 California Bar No. 271580
     Liana Mayilyan (pro hac vice)
9 California Bar No. 295203
     44 Montgomery Street, Suite 3010
10 San Francisco, CA 94104
     Telephone: (415) 283-1006
11 tcampbell@snllp.com
     lmayilyan@snllp.com
12
     Attorneys for Defendant
13 Maxwell & Morgan, P.C., erroneously sued
     as Maxwell & Morgan, Corp.
14
15                          UNITED STATES DISTRICT COURT
16                               DISTRICT OF NEVADA
17                                         * * *
18
      Glenkirk D. Peters,                    )   CASE NO.: 2:18-cv-01399-GMN-GWF
19                                           )
                  Plaintiff,                 )   STIPULATION AND JOINT
20                                           )   REQUEST TO CONTINUE
                                             )   DEADLINE TO FILE STIPULATED
21                vs.                        )   DISCOVERY PLAN
                                             )
22                                           )   (FIRST REQUEST)
      Maxwell & Morgan, Corp.,               )
23                                           )
                                             )
24                Defendant.                 )
                                             )
25
26
27
28
     PETERS v. MAXWELL & MORGAN, CORP. (CASE NO.: 2:18-cv-01399-GMN-GWF)
     STIPULATION AND JOINT REQUEST TO CONTINUE DEADLINE TO FILE STIPULATED
     DISCOVERY PLAN
        Case 2:18-cv-01399-GMN-GWF Document 22 Filed 11/06/18 Page 2 of 4



 1         IT IS HEREBY STIPULATED by and between Plaintiff Glenkirk D. Peters
 2 (“Peters”) and defendant Maxwell & Morgan, P.C., erroneously sued as Maxwell &
 3 Morgan, Corp. (“M&M”) (collectively, the “Parties”), by and through the
 4 undersigned counsel of record, as follows:
 5         1.    On July 27, 2018, Peters filed the original Complaint in this action,
 6 Docket No. 1.
 7         2.    On October 9, 2018, Peters filed a First Amended Complaint (“FAC”) in
 8 this action, Docket No. 17.
 9         3.    On October 19, 2018, the Parties held their discovery conference under
10 Fed. R. Civ. P. 26(f) and Local Rule 26-1(a).
11         4.    On October 23, 2018, M&M filed its motion to dismiss Peters’s FAC,
12 Docket No. 20.
13         5.    Pursuant to Local Rule 26-1, the Parties’ deadline to file a stipulated
14 discovery plan and scheduling order is November 8, 2018. After meeting and
15 conferring, Defendant has requested and Plaintiff has agreed to continue the deadline
16 by thirty (30) days.
17         6.    Defendant believes it is premature to set a discovery plan or case
18 schedule at this time, given M&M’s pending motion to dismiss the FAC. Plaintiff
19 disagrees. The Parties request additional time to explore the possibility of filing a
20 joint discovery plan and scheduling order, instead of unilateral filings. Accordingly,
21 good cause exists to continue the deadline to file a stipulated discovery plan and
22 scheduling order by thirty (30) days.
23         7.    This is the first stipulation for continuance of the deadline to file a
24 stipulated discovery plan and scheduling order.
25
26
27
28
     PETERS v. MAXWELL & MORGAN, CORP. (CASE NO.: 2:18-cv-01399-GMN-GWF)
     STIPULATION AND JOINT REQUEST TO CONTINUE DEADLINE TO FILE STIPULATED
     DISCOVERY PLAN                                                                        1
           Case 2:18-cv-01399-GMN-GWF Document 22 Filed 11/06/18 Page 3 of 4



1            Accordingly, Peters and M&M, by and through their respective counsels,
2 hereby stipulated that the Parties may have up to and including December 10, 2018
3 to file a stipulated discovery plan and scheduling order.
4            IT IS SO STIPULATED.
5            DATED this 6th day of November, 2018.
6
7
8 KAZEROUNI LAW GROUP, APC                        SIMMONDS & NARITA LLP
9
      /s/ Michael Kind                            /s/Liana Mayilyan
10                                                Liana Mayilyan (pro hac vice)
     Michael Kind
11 Nevada Bar #13903                              California Bar #295203
     Attorneys for Plaintiff                      Attorneys for Defendant
12 6069 South Fort Apache Road, Suite             44 Montgomery Street, Suite 3010
     100                                          San Francisco, CA 94104
13 Las Vegas, Nevada 89149
14
15                                         IT IS SO ORDERED:
16
17                                         ______________________________
18                                         UNITED STATES MAGISTRATE JUDGE
19
20                                         DATED:        11/07/2018
                                                       _____________________
21
22
23
24
25
26
27
28
     PETERS v. MAXWELL & MORGAN, CORP. (CASE NO.: 2:18-cv-01399-GMN-GWF)
     STIPULATION AND JOINT REQUEST TO CONTINUE DEADLINE TO FILE STIPULATED
     DISCOVERY PLAN                                                                   2
         Case 2:18-cv-01399-GMN-GWF Document 22 Filed 11/06/18 Page 4 of 4



1                      CERTIFICATE OF FILING AND SERVICE
2          I hereby certify that on November 6, 2018, I electronically filed the attached
3 document to the Clerk’s Office using the CM/ECF system for the United States
4 District Court for the District of Nevada. I further certify that the following counsel
5 for Plaintiff are registered CM/ECF users and that service will be accomplished upon
6 them using the CM/ECF system:
7
8 Michael Kind, Esq.
     Nevada Bar No.: 13903
9 KAZEROUNI LAW GROUP, APC
10 6069 South Fort Apache Road, Suite 100
     Las Vegas, Nevada 89148
11 Telephone: (800) 400-6808 x7
12
     FAX: (800) 520-5523
     mkind@kazlg.com
13
     David H. Krieger, Esq.
14 Nevada Bar No.: 9086
15 Haines & Krieger, LLC
     8985 S. Eastern Avenue, Suite 350
16 Henderson, Nevada 89123
17
     Phone: (702) 880-5554
     dkrieger@hainesandkrieger.com
18
19
20                                                      /s/Liana Mayilyan
                                                        Liana Mayilyan (pro hac vice)
21
22
23
24
25
26
27
28
     PETERS v. MAXWELL & MORGAN, CORP. (CASE NO.: 2:18-cv-01399-GMN-GWF)
     STIPULATION AND JOINT REQUEST TO CONTINUE DEADLINE TO FILE STIPULATED
     DISCOVERY PLAN                                                                         3
